The warrant before us contains the recital that the complainant is "a married woman living separate and apart from her husband." Thus there is met the primary statutory requirement that a married woman must be living apart from her husband in order that she may proceed in bastardy. That essential element appearing in the warrant, the other matters, emphasized in the Court's opinion, occupy, in my judgment, an evidentiary basis merely. That is, she must prove that the separation has continued for one year or more, that within that period she did not cohabit with her husband, and that the alleged illegitimate child was born after the expiration of the year.
It is interesting to note, on examination of the printed record therein, that the case of Bowen v. Parsons, *Page 287 78 W. Va. 791, 90 S.E. 336, properly cited in the Courts opinion herein on the question of the necessity of proving the statutory prerequisites where a married woman seeks to maintain a proceeding in bastardy, was based on a warrant closely similar to the one at bar. In that case, the warrant carried the recital that the complainant was a married woman living separate and apart from her husband, but there was no averment or recital of the other matters which the Court now holds must be included in a warrant.
Believing that the warrant at bar is sufficient, I cannot concur in the foregoing opinion.